Case: 16-12365   Date Filed: 04/17/2017   Page: 1 of 4


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-12365
                         Non-Argument Calendar
                       ________________________

                    D.C. Docket No. 0:15-cv-61788-JIC



SAMUEL HENDRICK ARTISTE,

                                                            Plaintiff-Appellant,

                                    versus

BROWARD COLLEGE,

                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (April 17, 2017)

Before MARCUS, WILSON, and FAY, Circuit Judges.

PER CURIAM:
                Case: 16-12365       Date Filed: 04/17/2017      Page: 2 of 4


       Samuel Hendrick Artiste, proceeding pro se, sued Broward College for

employment discrimination and retaliation, in violation of 42 U.S.C. § 1981; Title

VII of the Civil Rights Act, 42 U.S.C. §§ 2000e-2 and 2000e-3; and the Florida

Civil Rights Act (FCRA), Fla. Stat. § 760.10(1)(a), (7). The district court granted

summary judgment in favor of Broward. Artiste appeals that ruling.1

       The district court properly granted summary judgment on the § 1981 claim.

Section 1981 “does not itself create a remedy for that violation.” Butts v. County

of Volusia, 222 F.3d 891, 894 (11th Cir. 2000). The district court was correct even

if we construe Artiste’s claims liberally and assume he is bringing a claim under

§ 1983. A Florida community college is an arm of the state, and therefore,

Broward is protected from suit via § 1983 under Eleventh-Amendment immunity.

See Williams v. Dist. Bd. of Trs., 421 F.3d 1190, 1194 (11th Cir.2005) (per

curiam).

       Also, the district court properly granted summary judgment on the

discrimination claims. Title VII and the FCRA 2 make it unlawful for an employer

to discriminate on the basis of race or national origin. 42 U.S.C. § 2000e-2(a)(1);

Fla. Stat. § 760.10(1)(a). Artiste alleged he was discriminated against but put forth

       1
          We review a district court’s order granting summary judgment de novo, “viewing all the
evidence, and drawing all reasonable inferences, in favor of the non-moving party.” Vessels v.
Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th Cir. 2005) (per curiam).
        2
          Because the FCRA is modeled on Title VII of the Civil Rights Act of 1964 (“Title
VII”), our analysis of claims under the FCRA is guided by decisions construing Title VII. See
Booth v. Pasco Cty., Fla., 757 F.3d 1198, 1200 n.1 (11th Cir. 2014).

                                               2
               Case: 16-12365     Date Filed: 04/17/2017    Page: 3 of 4


no evidence that he was treated differently than similarly-situated employees

outside of his protected class. See McCann v. Tillman, 526 F.3d 1370, 1373 (11th

Cir. 2008) (laying out the burden-shifting framework). Further, Artiste failed to

offer any evidence that Broward’s proffered reasons for terminating him—a

harassment complaint, violating college policy by obtaining a loan from a

subordinate, and using work computers for personal purposes—were pretext. We

have explained that, to establish pretext, the plaintiff must “meet the proffered

reason head on and rebut it, and the employee cannot succeed by simply quarreling

with the wisdom of that reason.” Brooks v. Cty. Comm’n, 446 F.3d 1160, 1163

(11th Cir. 2006). “A reason is not pretext for discrimination unless it is shown

both that the reason was false, and that discrimination was the real reason.” Id.

(internal quotation marks omitted). Not only did Artiste admit to the conduct

Broward stated it fired him for, he produced no evidence of discrimination.

      Finally, the district court properly granted summary judgment on the

retaliation claims. Both Title VII and the FCRA prohibit retaliation by an

employer against an individual because he has opposed an unlawful employment

practice. See 42 U.S.C. § 2000e-3(a); Fla. Stat. § 760.10(7). A prima facie case of

retaliation requires the plaintiff to show that: “(1) [he] engaged in statutorily

protected activity; (2) [he] suffered a materially adverse action; and (3) there was a

causal connection between [the two events].” Chapter 7 Trustee v. Gate Gourmet,


                                           3
              Case: 16-12365    Date Filed: 04/17/2017   Page: 4 of 4


Inc., 683 F.3d 1249, 1258 (11th Cir. 2012) (internal quotation marks omitted). A

plaintiff can establish causation by showing a “very close” temporal proximity

between the statutorily protected activity and the adverse action. Thomas v.

Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th Cir. 2007) (per curiam). Artiste

filed a complaint against Dean Theresa Justice in January 2014. He was

discharged thirteen months later. Dean Justice had retired by the time Artiste was

fired and was not involved in the decision to terminate Artiste. These events are

not sufficiently close in time to constitute evidence of causation. See id. Beyond

the lack of temporal proximity, Broward presented legitimate reasons for

terminating his employment, and Artiste presented no evidence to suggest that

those reasons were pretextual. See Crawford v. City of Fairburn, 482 F.3d 1305,

1308 (11th Cir. 2007).

      AFFIRMED.




                                         4